UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7551



MICHAEL EDWARD MILLS,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-691-7, CA-00-743-7)


Submitted:   July 25, 2002                 Decided:   August 1, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Edward Mills, Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael Edward Mills seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West   1994    &   Supp.   2002),   and    a   subsequent    order    denying

reconsideration.      We have reviewed the record and the district

court’s orders and opinion accepting the recommendation of the

magistrate judge and find no reversible error.               Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.          See Mills v. Angelone, Nos. CA-

00-691-7; CA-00-743-7 (W.D. Va. July 5, 2001 & Aug. 16, 2001).

While we grant Mills’ motion to amend his informal brief, we deny

his   motions   for   appointment    of    counsel,   temporary   stay,    and

evidentiary hearing.        We further deny Mills’ motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      DISMISSED




                                      2